     Case 2:19-cv-01667-GMN-VCF Document 441 Filed 07/20/21 Page 1 of 7



 1    J. RANDALL JONES, ESQ., SBN 1927
      r.jones@kempjones.com
 2    MICHAEL J. GAYAN, ESQ., SBN 11135
      m.gayan@kempjones.com
 3    MONA KAVEH, ESQ., SBN 11825
      m.kaveh@kempjones.com
 4    KEMP JONES LLP
      3800 Howard Hughes Parkway, 17th Floor
 5    Las Vegas, Nevada 89169
      Telephone: (702) 385-6000
 6
      RICHARD L. STONE, ESQ. (pro hac vice)
 7    rstone@jenner.com
      DAVID R. SINGER, ESQ. (pro hac vice)
 8    dsinger@jenner.com
      AMY M. GALLEGOS, ESQ. (pro hac vice)
 9    agallegos@jenner.com
      JENNER & BLOCK LLP
10    633 West 5th Street, Suite 3600
      Los Angeles, California 90071
11    Telephone: (213) 239-5100

12    Attorneys for Defendants/Counterclaimant
      and Non-Party Interface Operations LLC dba Adfam
13
                                  UNITED STATES DISTRICT COURT
14
                                        DISTRICT OF NEVADA
15

16    LAS VEGAS SUN, INC., a Nevada                 Case No.: 2:19-cv-01667-GMN-VCF
      corporation,
17                  Plaintiff,
                                                    DEFENDANTS’ AND NON-PARTY
18    v.                                            INTERFACE OPERATIONS LLC DBA
                                                    ADFAM’S RESPONSE TO PLAINTIFF’S
19    SHELDON ADELSON, an individual and            MOTION FOR LEAVE TO FILE
      as the alter ego of News+Media Capital
20    Group LLC and as the alter ego of Las         DOCUMENTS UNDER SEAL [EXHIBITS
      Vegas Review Journal, Inc.; PATRICK           1, 3–5 TO PLAINTIFF’S REPLY IN
21    DUMONT, an individual; NEWS+MEDIA             SUPPORT OF RENEWED MOTION TO
      CAPITAL GROUP LLC, a Delaware                 COMPEL COMPLIANCE WITH
22    limited liability company; LAS VEGAS          INTERFACE OPERATIONS LLC DBA
      REVIEW-JOURNAL, INC., a Delaware              ADFAM SUBPOENA AND REFERENCES
23    corporation; and DOES, I-X, inclusive,        THERETO] [ECF NO. 432]1
24                  Defendants.
25
      1
        Defendants and non-party Adfam are aware that Special Master Pro entered an Order granting
26
      the Sun’s Motion to Seal at ECF No. 432 on the same date that Defendants’ and non-party
27    Adfam’s response was due. ECF No. 440. Although the Sun’s current Motion to Seal (and/or
      unseal) at ECF No. 432 was not in dispute due to the reasons stated herein, Defendants and Adfam
28    still file this response in order to make a record of their position.



      3003930.2
     Case 2:19-cv-01667-GMN-VCF Document 441 Filed 07/20/21 Page 2 of 7



 1    LAS VEGAS REVIEW-JOURNAL, INC., a
      Delaware corporation,
 2
                                   Counterclaimant,
 3
             v.
 4
      LAS VEGAS SUN, INC., a Nevada
 5    corporation; BRIAN GREENSPUN, an
      individual and as the alter ego of Las Vegas
 6    Sun, Inc.; GREENSPUN MEDIA GROUP,
      LLC, a Nevada limited liability company, as
 7    the alter ego of Las Vegas Sun, Inc.,

 8                                 Counterclaim-
                                   Defendants.
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                      1
     Case 2:19-cv-01667-GMN-VCF Document 441 Filed 07/20/21 Page 3 of 7



 1    I.     Introduction

 2           On July 6, 2021, the Sun filed its Reply in Support of Renewed Motion to Compel

 3    Compliance with Interface Operations LLC dba Adfam Subpoena. ECF Nos. 433, 434 (FUS). In

 4    conjunction with the Reply, the Sun also filed its Motion for Leave to File Documents Under Seal

 5    [Exhibits 1, 3–5 to its Reply]. ECF No. 432. In its Motion to Seal, although the Sun files four

 6    exhibits under seal, the Sun contends that only Exhibits 1 and 3 should remain under seal because

 7    they contain sensitive proprietary information relating to the Review-Journal and, if disclosed,

 8    can be harmful to the Review-Journal’s business interests. Id. at 1:25-28. Both documents have

 9    also been marked “Attorneys’ Eyes Only” under the parties’ Stipulated Protective Order at ECF

10    No. 87. Defendants and non-party Interface Operations LLC dba Adfam (“Adfam”) agree
11    that there is good cause to seal Exhibits 1 and 3, and do not object to the unsealing of
12    Exhibits 4 and 5. Exhibit 4 references attachments that contain highly sensitive and confidential
13    information, but the Sun did not include the actual attachments to the emails, and Exhibit 5 on its

14    face also does not contain any highly sensitive or confidential information. Therefore, this

15    response will only address and demonstrate the good cause to keep Exhibits 1 and 3 sealed.

16           Exhibits 1 and 3 are both related to a non-dispositive discovery motion that is not “more

17    than tangentially related to the merits of the case[,]” so the parties need only meet the lower “good

18    cause” test to justify the sealing of these documents. See Kamakana v. City & Cty. of Honolulu,

19    447 F.3d 1172, 1179 (9th Cir. 2006) (holding “good cause” is sufficient grounds to seal materials

20    attached to a non-dispositive motion”); see also Ctr. for Auto Safety v. Chrysler Grp., LLC, 809

21    F.3d 1092, 1101 (9th Cir. 2015). Given the highly sensitive, confidential, financial, and

22    commercial nature of Exhibits 1 and 3, the “good cause” test is easily met here, and these

23    documents should not be put into the public domain where the Review-Journal’s competitors

24    would have access to them. The Court should grant the Sun’s motion and keep Exhibits 1 and 3

25    under seal.

26    ///

27    ///

28    ///


                                                       2
     Case 2:19-cv-01667-GMN-VCF Document 441 Filed 07/20/21 Page 4 of 7



 1    II.    Argument

 2           A.      The Court Need Only Find “Good Cause” to Seal Exhibits 1 and 3.

 3           As this Court has noted, the federal courts have long recognized “an exception to the

 4    presumption of access to judicial records” for non-dispositive motions because “the public has

 5    less of a need for access to court records attached only to non-dispositive motions . . . .”

 6    Kamakana, 447 F.3d at 1179 (citing Seattle Times Co. v. Rhinehart, 467 U.S. 20, 32–33 (1984)).

 7    “Good cause” is therefore sufficient grounds to seal materials attached to a non-dispositive motion

 8    or opposition. Kamakana, 447 F.3d at 1180 (emphasis added); Phillips v. General Motors Corp.,

 9    307 F.3d 1206, 1213 (9th Cir. 2002) (holding “when a party attaches a sealed discovery document

10    to a nondispositive motion, the usual presumption of the public’s right of access is rebutted, so

11    that the party seeking disclosure must present sufficiently compelling reasons why the sealed

12    discovery document should be released.”). A party that seeks to seal documents filed in

13    connection with a non-dispositive motion that is not “more than tangentially related to the merits

14    of a case” is subject to the less burdensome “good cause” standard. Ctr. for Auto Safety, 809 F.3d

15    at 1101; Kamakana, 447 F.3d at 1178-79. There is a lesser need for public access to these

16    documents because they are often “unrelated, or only tangentially related, to the underlying cause

17    of action.” Kamakana, 447 F.3d at 1179.

18           FRCP 26(c)(1) states that “[t]he court may, for good cause, issue an order to protect a

19    party or person from annoyance, embarrassment, [or] oppression . . .,” including one or more of

20    the categories enumerated in the rule. Subsection “G” under this rule provides that a court may

21    find good cause to “require[] that a trade secret or other confidential research, development, or

22    commercial information not be revealed or be revealed only in a specified way.” Id. § 26(c)(1)(G).

23    Additionally, the heightened compelling reasons test, and therefore also the lower good cause

24    standard, are met to seal records when “‘court files might have become a vehicle for improper

25    purposes,’ such as the use of records to gratify private spite, promote public scandal, circulate

26    libelous statements, or release trade secrets.” Kamakana, 447 F.3d at 1179 (quoting Nixon v.

27    Warner Communications, Inc., 435 U.S. 589, 598 (1978)).

28


                                                      3
     Case 2:19-cv-01667-GMN-VCF Document 441 Filed 07/20/21 Page 5 of 7



 1           B.        There is “Good Cause” to Seal Exhibits 1 and 3.

 2           Good cause exists to seal Exhibits 1 and 3 to the Sun’s non-dispositive, discovery-related

 3    reply in support of renewed motion to compel. These documents contain highly sensitive,

 4    confidential, financial, and proprietary information relating to the Review-Journal and have been

 5    marked “Attorneys’ Eyes Only” under the parties’ Stipulated Protective Order at ECF No. 87.

 6    These documents should not be put into the public domain where the Review-Journal’s

 7    competitors would have access to them.

 8           Exhibit 1 is a highly sensitive, confidential, and proprietary document from the Review-

 9    Journal’s accounting firm, Armanino LLP, and has been marked “Attorneys’ Eyes Only” under

10    the parties’ Stipulated Protective Order at ECF No. 87. This document consists of Armanino’s

11    2018 fiscal year-end report regarding entity level controls for the Review-Journal. This document

12    contains details of non-public, highly sensitive and proprietary information regarding the Review-

13    Journal’s internal controls and protocols, as well as highly sensitive and confidential financial-

14    related information. Exhibit 3 is an email chain from January 2020 between Steve O’Connor,

15    Doyle Troyer, and Todd Nelson, with the subject line entitled, “2019 Audit & Tax Work – Las

16    Vegas Review-Journal, Inc.,” and has also been marked as “Attorneys’ Eyes Only” under the

17    parties’ Stipulated Protective Order. This email chain discusses the plan for 2019 audit and tax

18    work at the Review-Journal, includes non-public monetary figures, and should not be put into the

19    public domain.

20           The Review-Journal’s competitors, customers, and advertisers should not be given access

21    to these non-public documents about the company’s business operations and financial details.

22    And as the Sun points out, the Court has sealed similar financial information in the past under the

23    same good cause standard. See, e.g., ECF No. 368 at 15:14–16 (“the Court finds that defendants

24    have made a particularized showing of good cause to keep [the exhibit] under seal because the

25    exhibit contains sensitive financial information that could harm [the Review-Journal’s] business

26    interests if it became public.”). Defendants and non-party Adfam respectfully request that

27    Exhibits 1 and 3 remain sealed.

28


                                                      4
     Case 2:19-cv-01667-GMN-VCF Document 441 Filed 07/20/21 Page 6 of 7



 1
             C.      Defendants and Non-Party Adfam Do Not Object to the Unsealing of Exhibits
 2                   4 and 5.

 3           Defendants and non-party Adfam do not object to the unsealing of the documents the Sun

 4    attaches at Exhibits 4 and 5. Although Exhibit 4 references attachments that contain highly

 5    sensitive and confidential information, the Sun did not include the actual attachments to the

 6    emails. And Exhibit 5 on its face also does not contain any highly sensitive or confidential

 7    information. Thus, these documents alone and without attachments do not contain any

 8    confidential, financial, or commercially sensitive information and can be unsealed.

 9    III.   Conclusion

10           Good cause exists to seal Exhibits 1 and 3 to ECF No. 433 (ECF Nos. 433-1 and 433-3),

11    and any references thereto in ECF No. 433. Defendants and non-party Adfam do not object to the

12    unsealing of Exhibits 4 and 5 to ECF No. 433 (ECF Nos. 433-4 and 433-5). Defendants and non-

13    party Adfam therefore respectfully request that the Court grant the Sun’s Motion to Seal at ECF

14    No. 432 and seal Exhibits 1 and 3 to ECF No. 433 (ECF Nos. 433-1 and 433-3).

15           Dated: July 20, 2021

16                                                       KEMP JONES, LLP

17                                                       /s/ Mona Kaveh
18                                                       J. RANDALL JONES, ESQ., SBN 1927
                                                         MICHAEL J. GAYAN, ESQ., SBN 11135
19                                                       MONA KAVEH, ESQ., SBN 11825
                                                         3800 Howard Hughes Parkway, 17th Floor
20                                                       Las Vegas, Nevada 89169

21                                                       RICHARD L. STONE, ESQ. (pro hac vice)
                                                         DAVID R. SINGER, ESQ. (pro hac vice)
22                                                       AMY M. GALLEGOS, ESQ. (pro hac vice)
                                                         JENNER & BLOCK LLP
23                                                       633 West 5th Street, Suite 3600
                                                         Los Angeles, California 90071
24
                                                         Attorneys for Defendants/Counterclaimant
25                                                       and Non-Party Interface Operations LLC dba
                                                         Adfam
26

27

28


                                                     5
     Case 2:19-cv-01667-GMN-VCF Document 441 Filed 07/20/21 Page 7 of 7



 1                                         PROOF OF SERVICE

 2            I hereby certify that on the 20th day of July, 2021, I served a true and correct copy of the

 3    foregoing DEFENDANTS’ AND NON-PARTY INTERFACE OPERATIONS LLC DBA

 4    ADFAM’S RESPONSE TO PLAINTIFF’S MOTION FOR LEAVE TO FILE

 5    DOCUMENTS UNDER SEAL [EXHIBITS 1, 3–5 TO PLAINTIFF’S REPLY IN

 6    SUPPORT OF RENEWED MOTION TO COMPEL COMPLIANCE WITH INTERFACE

 7    OPERATIONS LLC DBA ADFAM SUBPOENA AND REFERENCES THERETO] [ECF

 8    NO. 432] via the United States District Court’s CM/ECF electronic filing system to all parties on

 9    the e-service list:

10            E. Leif Reid, Bar No. 5750
              Marla Hudgens, Bar No. 11098
11            Kristen L. Martini, Bar No. 11272
              Nicole Scott, Bar No. 13757
12
              LEWIS ROCA ROTHGERBER CHRISTIE LLP
13            One East Liberty Street, Suite 300
              Reno, Nevada 89501
14
              Joseph M. Alioto, Pro Hac Vice
15            ALIOTO LAW FIRM
              One Sansome Street, 35th Floor
16
              San Francisco, California 94104
17
              James J. Pisanelli, Bar No. 4027
18            Todd L. Bice, Bar No. 4534
              Jordan T. Smith, Bar No. 12097
19            PISANELLI BICE PLLC
20            400 South 7th Street, Suite 300
              Las Vegas, Nevada 89101
21
              Attorneys for Plaintiff/Counterclaim Defendants
22

23
                                                     /s/ Ali Augustine
24                                                   An employee of Kemp Jones LLP
25

26

27

28


                                                       6
